PROB 12A
(7e93)
                             United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender Rayquan Horton                                                          Cr.: 13-00083-001
                                                                                          PACTS #: 66376

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 08/01/2013

Original Offense:   Possession of a Firearm by a Convicted Felon

Original Sentence; 77 months imprisonment, 36 months supervised release

Special Conditions: $100 Special Assessment, Substance Abuse Testing, Alcohol Treatment Drug
Treatment, Gang Associate/Member

Type of Supervision: Supervised Release                         Date Supervision Commenced: 09/10/2018

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

   1                   On October 52018, November 20,2018, and January 22,2019, Rayquan Horton
                       tested positive for marijuana. The first two tests were confirmed positive by
                       laboratory testing and Horton admitted to marijuana use on January 21, resulting
                       in the positive test on January 22, 2019.


U.S. Probation Officer Action:
The offender is engaged in substance abuse treatment at COPE in Montclair and has regularly been
attending group and individual therapy sessions. He has been Uuthfiil with his counselor about his substance
abuse and is working towards a sober lifestyle. The probation office will continue to monitor Horton’s
compliance with random drug testing and communication with the treatment provider.

                                                                  Respectfully submitted,



                                                                   By: Dana HaTher
                                                                        U.S. Probation Officer
                                                                   Date: 02/06/2019
                                                                                          Prob 12A page 2
                                                                                                   —


                                                                                            Rayquan Horton


    Please check a box below to indicate the Court’s direction regarding action to be taken In this cave:

        Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
r    Submit a Request for Modiing the Conditions or Term of Supervision
C Submit a Request for Warrant or Summons
C Other


                                                                  SignanuiofJudiia1 Officer


                                                                2//i
                                                                                     7
                                                                              Date
